DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 20, 27, & 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larriere et al. (US PG Pub 2019/0302697; hereafter ‘697).
Claim 1: ‘697 is directed towards a method of decorating at least one surface to be decorated of a mechanical part (title & abstract) comprising the following steps of:
taking the mechanical part to be decorated, on which at least one decoration element is sought to be produced according to a determined thickness and contour (abstract);
depositing, on the surface to be decorated of the mechanical part, a masking layer having a thickness that is at least equal to the thickness of the decoration element to be produced (abstract & ¶s 3 & 4);
making, in the masking layer, at least one opening that coincides with the location on the surface to be decorated of the mechanical part where the decoration element is to be produced, the opening having a contour that is identical to the contour of the decoration element to be produced and defining a volume with the mechanical part to be decorated (¶ 4); 
filling the volume delimited by the masking layer and the surface to be decorated of the mechanical part by means of a filling material in which the decoration elements are sought to be produced (¶ 5); and 
removing the masking layer (¶ 6).
Claim 2: The filling material is a crystalline metal or an amorphous metal (¶s 42 & 75).
Claims 4 & 5: Wherein said method comprises the step of etching, through the opening made I the masking layer, a cavity in the surface to be decorated of the mechanical part (see GI, Step 30, Fig. 1 and ¶ 42).
Claims 7 & 8: The masking layer and the cavity in the mechanical part to be decorated are etched simultaneously using a laser beam (¶ 42).
Claim 20: A bonding layer is deposited on the surface to be decorated of the mechanical part prior to depositing the masking layer (the masking layer of ‘697 can be comprised of a first and second metal layer in which the first metal layer can be termed the bonding layer and the second metal layer can be termed the masking layer; ¶s 29 & 74).
Claim 27: After filling the volume delimited by the openings made I the masking layer with the filling material, the top surface of the decoration elements is machined and finished (the decoration material is mechanically leveled, abstract).
Claim 30: After machining and finishing the decoration elements (¶ 27 & Fig. 3), the masking layer is removed by chemical etch or dissolution (¶s 13 and 90).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 23, 26, 29, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘697.
Claims 10 & 11: The depth of the cavity etched in the surface to be decorated of the mechanical part is up to 1000 µm (¶ 69).
Although the taught range of up to 1000 µm is not explicitly the claimed depth of 200 µm, it does overlap the claimed value. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 23: ‘697 teaches that the bonding and masking layers can be deposited by vacuum deposition (claim 20).
‘697 does not teach depositing these two layers by galvanic growth.
However, ‘697 discloses in the background that it is recognized in the art to deposit metal layers by galvanoplasty (i.e. galvanic growth) or vacuum deposition (see ¶ 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to use galvanic growth in place of vacuum deposition for forming the bonding layer and masking layer of ’697 because ‘697 discloses that they are art recognized alternative methods for forming metal layers and thus galvanic growth would have predictably been suitable forming the bonding and masking layers of ‘697.
Claim 26: ‘697 teaches leveling the mask layer to obtain a planar surface parallel to the surface to be decorated of the mechanical part (¶ 27 and Fig. 3).
‘697 does not teach leveling prior to depositing the decoration material.
It would have been obvious to one of ordinary skill in the art at the time of filing to level the masking layer prior to depositing the decoration material because it any order of process steps is prima facie. MPEP § 2144.04(IV)(C).
Claim 29: ‘697 teaches that the masking layer and the decoration elements can mechanically leveled together (¶ 27 & Fig. 3) and teaches that the desired thickness of the decoration elements is 50-2000 nm (¶ 65) and that the holes can have depths of up to 1000 µm
Thus, it is apparent that ‘697 discloses a masking layer and decoration elements with a thickness of up to 1002 µm after leveling the layers.
Although the taught range of up to 1002 µm is not explicitly the thickness of 200 µm, it does overlap the claimed value. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 31: After machining and finishing the decoration elements (¶ 27 & Fig. 3), the masking layer is removed by chemical etch or dissolution (¶s 13 and 90).
‘697 does not teach that the chemical etch or dissolution is carried out in a bath.
The Examiner notes that it is known in the art to perform chemical etches and dissolutions in baths.
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the chemical etch or dissolution in a bath because it is an art recognized means for performing the process and thus would have been predictably suitable for the process of ‘697.
Claims 3, 6, 9, 12-19, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘697, as applied above, and further in view of Netuschill et al. (US PG Pub 2013/0208577; hereafter ‘577).
Claim 3: ‘697 teaches that the amorphous metal is an alloy of Au, Cr, Rh, Ti, or Si (¶ 78).
‘697 does not teach that the decorative material is an alloy of Pt, Pd, or Zr.
However, ‘697 is directed towards decoration of watches (title & ¶ 7) and ’577, which is also directed towards decoration of watches (title, Fig. 1, & ¶ 3) and ‘577 further teaches that the decoration can be an alloy of gold and platinum and/or palladium (¶s 7 & 56).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘577 into the process of ‘697 such that the decoration is formed of Au alloyed with Pt or Pd because said alloys are recognized in the art as desirable for the decorations of watches and thus would have predictably been suitable for the decoration layers of ‘697.
Claim 6: Wherein said method comprises the step of etching, through the opening made I the masking layer, a cavity in the surface to be decorated of the mechanical part (see GI, Step 30, Fig. 1 and ¶ 42).
Claim 9: The masking layer and the cavity in the mechanical part to be decorated are etched simultaneously using a laser beam (¶ 42).
Claims 12-17: ‘697 does not teach that the etched cavity comprises means for anchoring the decoration elements of the filling material.
However, ‘577, which is also directed towards decorations for watches (title, Fig. 1, ¶ 3) teaches that forming cavities for decorative parts in a watch with a means for anchoring the decoration elements of the filling material comprising the same means as disclosed by the instant application (See Fig. 11 of ‘577 as compared to Figs. 8 & 9 of the instant application) (see ¶ 7) wherein the anchoring means improves the force of adherence and blocks any movement of the decoration element (¶s 7-14).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teaches of ‘577 into the process of ‘697 such that the cavities of ‘697 are etched with an anchoring means for anchoring the decoration elements because it is recognized in the art to form said anchoring means and it would have predictably improved ‘697 by improving the force of adherence and blocking any movement of the decoration elements.
Claims 18 & 19: ‘577 teaches that the cavity can be a conical hole flaring outward towards a rear surface of the mechanical part, opposite the surface to be decorated (¶ 50).
Claim 28: ‘697 is directed towards decoration of watches (title & ¶ 7).
As discussed above, ‘697 teaches mechanical leveling of the decoration elements but does not teach polishing or glossing the elements.
However, ’577, which is also directed towards decoration of watches (title, Fig. 1, & ¶ 3) and teaches that the decoration elements are usually finished by polishing (¶ 74).
It would have been obvious to one of ordinary skill in the art at the time of filing to further polish the decoration elements of ‘697 because as taught by ‘577 it is recognized in the art to finish the decoration element by a polishing step.
Claims 21, 22, 24, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘697, as applied above, and further in view of Fredenberg et al. (US PG Pub 2009/0071837; hereafter ‘837).
Claim 21: The sacrificial metal layers can be selected from Cr and Al (¶ 75).
’697 does not teach using Au in place of Al.
However, ‘837 discloses that Au and Al are suitable alternatives for laser etching (¶ 108).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Au for Al in the process of ‘697 such that an Au sacrificial layer is used because it is Au and Al are art recognized alternative mask materials for laser etching and thus Au would have predictably performed as desired in place of Al.
‘697 does not provide an order for said layers.
It would have been obvious to one of ordinary skill in the art at the time of filing to first deposit a layer of Cr and then a layer of Al because ‘697 teaches that each metal is suitable for each layer and teaches two layers of metal and the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Claim 22: ‘697 teaches that the sacrificial layer thickness is of more than 50nm (i.e. greater than 50 nm and thus a thickness of 50.000000001 nm is taught by ‘697, ¶ 62) and thus teaches that the Cr and Au layer are both greater than 50 nm.
‘697 does not teach that the Cr and Au layer are substantially equal to 50 nm.
Although the taught range of greater than 50 nm is not explicitly the claimed value of substantially equal to 50 nm, it is close to the claimed value.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value of 50 nm for both thickness because the value is so close that the difference between the prior art thickness and the claimed range is negligible absent a showing of unexpected results or criticality. MPEP §2144.05(I).
Claim 24: ‘697 teaches that the sacrificial layers (masking layer) can be Al or Cr (¶ 77).
‘697 does not teach that that the sacrificial layer is Ag, Cu, or Ni.
However, ‘837 discloses that Ni and Al are suitable alternatives for laser etching (¶ 108).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Ni for Al in the process of ‘697 such that an Ni sacrificial layer is used because it is Ni and Al are art recognized alternative mask materials for laser etching and thus Ni would have predictably performed as desired in place of Al.
Claim 25: ‘697 teaches that the sacrificial layer is at least 50 nm (¶ 62),
Although the taught range of at least 50 nm is not explicitly the claimed range of at least equal to 400 µm, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1712